IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

VILLAGE OF WINDHOVER

Appellant/Defendant-Below,

V. CA. No: CPU4-l4~001732

DANIEL J. MAWN and
JENNIFER W. TRINSLEY

vvvvvvvvvv

Appellees/Plaintiffs-Below.

Submitted: January 20, 2015
Decided: February 26, 2015

Michael P. Morton, Esquire Daniel Mawn and Jennifer Trinsley

1203 North Orange Street 9 Yale Avenue

Wilmington, DE 19801 New Castle, DE 19720
Alt'omeyfor Appellant Pro Se Appellee.5'

FINAL DECISION AND ORDER
This matter is a landlord-tenant action that is an appeal de novo brought pursuant to 10
Del. C. § 9570 et‘. seq. from the Justice of the Peace Court. Trial was scheduled for November
12, 2014. Prior to trial, it came to the Court’s attention that there was a procedural defect on the
appeal due to Appellees/Plaintiffs-Below Daniel J. Mawn and Jennifer Trinsley’s failure to ﬁle
the complaint on appeal, as required by Court of Common Pleas Civil Rule 72.3(b). The Court

ordered both parties to submit letter memoranda to the Court showing cause as to whether
judgment should or should not be entered in this matter against the Appellees. This is the Court’s

Final Decision and Order.

l. PROCEDURAL HISTORY

On June 18, 2014, the Justice of the Peace Court entered judgment against Appellants in
the amount of $762.33 plus costs in the amount of $30.00 and post—judgment interest. On July 3,
2014, Appellants ﬁled a Notice of Appeal to this Court. A Summons and Notice of Appeal
issued to the Appellees, in which the Appellees are instructed to ﬁle the Complaint on Appeal.
On August 12, 2014, Appellees ﬁled two identical documents attempting to answer the appeal,
claiming, inter alia, that the appeal had no merit due to the fact that the court below ruled in their
favor.I Appellees also sought an additional $2,000.00 in damages for Appellant’s alleged failure
to address their maintenance requests since March, 2014. Appellees never filed the Complaint
on Appeal as required by CCP Civ. R. 72.3(b), and consequently, Appellants never ﬁled an
Answer to the Complaint.

On November 12, 2014, when the parties appeared for trial, the Court raised the issue of
Appellees’ failure to ﬁle the Complaint on Appeal.2 Trial did not go forward, and alternatively,

the Court ordered the parties to submit memoranda to the Court.

(i) Appellant’s Position

Appellant argues that the Court must enter a default judgment3 against Appellees
pursuant to CCP Civ. R. 55(bb2) because its timely ﬁling of the Notice of Appeal was proper,
and Appellees’ failure to ﬁle the Complaint on Appeal violates CCP Civ. R. 72.3(b). Appellant

contends that Appellees’ obligation to ﬁle the Complaint on Appeal is explicitly stated in the

l Although Appellees labeled their respective ﬁlings as “Answer oi’Plaintiffs,” the Court will not consider these

ﬁlings as a defach Complaint on Appeal.
2 The Court also noted that the Clerk of the Court did not notify Appellees of their deficient ﬁling, and invited the
parties to comment through their respective memoranda on how it may affect the matter and the deﬁcient tiling.

3 While addressed as a “default judgment”, it is more properly a failure to plead.

2

Summons attached to the Notice of Appeal, and argues that the Court is under no obligation to

notify the Appellee of a ﬁling deﬁciency.

(ii) Appellees’ Position

Appellees argue that the Court should not enter default judgment. Appellees aver that
they incorrectly flied an answer to the appeal because they were unaware of the rules of the
Court, and infer that the entry of default judgment is unwarranted because Appellant failed to
move to dismiss or move for the entry of default judgment, and because the Court failed to notify

either party of Appellees’ defective ﬁling.

II. DISCUSSION

In order for this Court to retain jurisdiction over an appeal from the Justice of the Peace
Court, the requirements established by 10 Del. C. § 9571 must be satisﬁed.4 Under § 9571, an
appellant must appeal within ﬁfteen days of a ﬁnal order, ruling, decision, or judgment of the
court below.5 The Court will hear the appeal as a trial de novo, and shall establish the appeal
procedures by rule.6

CCP Civ. R. 72.3 governs the appeal procedures, inciuding the procedure for ﬁling the
complaint on appeal. Pursuant to CCP Civ. R. 72.3(b), any party appealing to this Court from
the Justice of the Peace Court must ﬁle a notice of appeal, summons, and praecipe. CCP C iv. R.

72.3(b) further provides that when the appeliee is the plaintiff below, the appeilee “shall serve a

4 Williams v. Singleton, 160 A.2d 376, 378 (Del. 1960); Woods v. Unisex Hair Palace, 2009 WL 3152878, at *1
(Del. Com. Pl. Aug. 26, 2009).

5 10 Del. C. §9571(a), (b).

t 10 Del. C. §9571(c), (d).

copy of such [the complaint on appeal] within 20 days after service of the process on appeal.”7

Only until the parties have timely fulﬁlled their ﬁling obligations provided by CCP Cliu R.
72.3(b) will the appeal be perfected.g If the appellee fails to timely ﬁle the complaint On appeal
however, “judgment shall be entered against appellee for failure to plead.”9

it is well settled that the requirements of 10 Del. C. § 957] are jurisdictional and the
failure to adhere to the section divests the court ofjurisdiction.10 What is much less clear is if the
requirements of CCP Civ. R. 72.3(b), which implement and are speciﬁcally required by Section
9571(d) are thus also jurisdictional. The issue was indirectly addressed in Hall v. Sussex Pines
Country Club.“ Sussex Pines had sued Hall in Justice of the Peace Court, and prevailed at trial.
Hall filed a timely appeal to the Court of Common Pleas and Sussex Pines failed to ﬁle the
complaint on appeal as required by CCP Civ. R. 72.3. On appeal, the court determined that the
failure to ﬁle a complaint on appeal by Appellee was excusable neglect pursuant to CCP Cir). R.
60(b). While not so stating, implicit in the ruling that CCP Civ. R. 60(b) applied was the
necessary conclusion that CCP Civ. R. 72.3 is not jurisdictional.12

A year later, the issue appeared to be addressed in Williams v. Dorsey (hereinafter
“Dorsey”), with the Court reaching the opposite conclusion.'3 In Dorsey, Williams and Dorsey
ﬁled competing claims which were consolidated into one action. At trial in the Justice of the
Peace Court, both parties prevailed on some of the issues presented, with the Court ultimately
awarding Dorsey $515.53. Williams appealed and Dorsey moved to dismiss. In Dorsey, the

court opined 10 Del. C § 9571 posses mandatory and jurisdictional requirements and provides

7 CCP Civ. R. 72.30)),
8 Holloway v. Whearley, 2007 WL 3231589 at *2 (Del. Corn. Pl. Oct. 29, 2007).

9 CC? cw. R. 55 (002).
‘0 Williams v. Dorsey, Del. Com. PL, No. CPU4—14-001459, 2014, Welch, J. (Oct. 29, 2014).

H Hall v. Sussex Pines Country Club, 2013 WL 1094984 (Del. Com. Pl. March 7, 2013).

i2 152’. at *2.
‘3 Wllllams, Del. Com. PL, No. CPU4—i4—001459,20i4, Welch, 1. (Oct. 29, 2014).

4

the Court of Cornmou Pleas the authority to adopt implementing rules.14 The Court opined
““court rules “are afforded the same status as the statute,” and therefore, failure to comply [with]
any requirements imposed by these rules will divest the Court of its subject matter jurisdiction to

hear the appeal?”5 however, in Dorsey, the Court concluded the motiou to dismiss was based

16

upOn a violation of the mirror image rule as codiﬁed in CCP C1712. R. 72.3(f). This subsection of

CCP Cir. R. 72.3 commands that the failure to satisfy the mirror image rule “shall result in a

diSmissal on jurisdictional grounds.”l7 Subsection (b), the subsection at issue here, contains no

such command.l8

As this court has previously determined, “while time periods in statutes may be

. . . . . . . . . . . 1r)
jurisdictwnai, those 1n the rules of the court are not jurlsdlctlonal barriers In all cases.”

Therefore, it follows that because a court rule establishes the timeframe in which an Appellee

must ﬁle the complaint on appeal, rather than a statute, a party’s noncompliance will not

20

automatically divest the Court of jurisdiction. The Court concludes, while complying with

CCP Civ. R. 72.3(f) is jurisdictional, the failure to strictly comply with CCP Cir. R. 72.3(b) does
not per se divest the court of jurisdiction.” If the court is not divested of jurisdiction, the Court
retains the discretion to enlarge the time in which the appellee may ﬁle the complaint on appeal

if the appellee demonstrates that its error was excusable neglect.22

’4 1d.
‘5 Id.
15 1d. at 3.
‘7 CCP cw. R. 72.3w.
‘8 CCP Civ. R. 72.30:).
'9 Stoltz Management of Delaware, Inc. v. Justice ofthe Peace Court qulate, 200]. WL 1557486 at *1 (Del. Com.
£3]. Mar. 27, 2001) (citing PNC Bank, Delaware v. Hints-(m, 687 A.2d 9 l 5, 9] 7 (Del. 1997)}.
0
1d.
23 Zebrook v. Verma, 2002 WL 31045224 (Del. Super. Aug. 27, 2002).
7” CCP Civ. R. 6(b).

Excusable neglect is “neglect which might have been the act of a reasonably prudent
person under the circumstances? however, “[c]arelessness and negligence do not necessarily rise
to the level of ‘excusable neglect.’ A mere showing of negligence or carelessness without a
valid reason may be deemed insufﬁcient.”23

In the instant matter, the record indicates that Appeilees have not provided the Court with
a valid procedural or legal reason for their failure to file the Complaint on Appeal. While the
Court, in its discretion, may hold Appellees’ pro se ﬁlings (or lack thereof) to “a somewhat less
stringent technical standard than those drafted by lawyers[,] . . . self representation is not a blank
check for defect.”24

In this matter, the Appellees were instructed to ﬁle the Complaint on Appeal in the initial
notice that an appeal had been taken. Further, the Court speciﬁcally directed Appellees to
review the Court’s rules when providing their explanation as to why they did not comply. The
Court allowed Counsel for Appellant to ﬁle his memorandum with the Court prior to the ﬁling of
Appellees’ as a courtesy so that Appellees would have some guidance as what was expected of
them concerning their ﬁling. However, in their memorandum Appellees failed to cite to any
Court rules or applicable case law in order to support their argument. Moreover, they provided

no indication they even read the Court’s rules. Instead, Appellees attribute their error to the fact

that they did not know the rules, and that neither the Court nor Appellant notiﬁed or called

attention to their deﬁciency.

23 Dr‘Sabatino v. Dr'Sabatmo, 922 A.2d 414 at *3 (TABLE) (Del. 2007).
2" Sloan v. Segal, 2008 we 8 l 51 3 at *7 (Del. Ch. Jan. 3, 2008) (quotations omitted).

6

III. ORDER

The Court ﬁnds that the record and the Appellees’ explanation are insufﬁcient to rise to
the level of excusable neglect. Appellees have merely highlighted their carelessness by not
providing any argument or justiﬁcation for their failure to comply with the rules of the Court and
the directions of the summons.25 Additionally, the Court ﬁnds that Appellees’ attempt to impute
its deﬁciency to the Court is without merit. The Court finds that no statute, Court rule, or
administrative directive requires the Court to notify an Appellee of its obligation to properly ﬁle
the Complaint on Appeal or of a deﬁcient ﬁling.26

For the foregoing reasons, the Court enters judgment in favor of Appellant Village of
Windhover with each party to bear their own costs.

IT IS SO ORDERED.

 

25 Prior to trial, Appellees claimed that the Notice of Appeal only directed them to ﬁle an answer to the appeal,
however upon reviewing the Notice and the attached summons, the Court notes that the summons unequivocally
stated that Appellees were to ﬁle their original Complaint within 20 days of receiving the process ofservice.

26 The Court notes that while the Clerk ofthe Court may send a notice of an incomplete appeal, such notice is only
sent with respect to the ﬁling of the notice of appeal (and any ﬁlings, obligations of the appellant), and is sent as part
of a Court procedure.